Citation Nr: 1412522	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Powell Valley Healthcare in Powell, Wyoming from December 20 to December 22, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1971; from October 2001 to May 2002 and from February 2004 to May 2005.    

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Fort Harrison, Montana Department of Veterans' Affairs Medical Center (VAMC).  

In November 2013, a Board videoconfereance hearing was held before the undersigned; a transcript of the hearing is of record.  During the hearing, the VLJ specifically clarified the issue on appeal.  Additionally, the VLJ sought to identify any pertinent information/evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).     


FINDINGS OF FACT

1.  From December 20 to December 22, 2006, the Veteran received an emergency cholecystectomy and follow-up care at Powell Valley Healthcare in Powell, Wyoming.  

2.  This care was not preauthorized by VA and was for a non-service connected disability.

3.  When the care was received, the Veteran was not assigned a total disability rating for service-connected disability and was not receiving vocational rehabilitation services.  

4.  When the care was received, the Veteran had coverage under a separate, non-VA health plan, which paid a portion of the costs of the emergency treatment received.   


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for treatment from December 20 to December 22, 2006 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Also, the provisions of Chapter 17 of 38 U.S.C.A. and of 38 C.F.R moreover, contain their own notice requirements. Regulations at 38 C.F.R. §§ 17.120-17 .133 and 17.1000-17.1008 specifically discuss the adjudication of claims for reimbursement of unauthorized medical expenses.

Additionally, the provisions of the VCAA are not applicable to the instant claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts (e.g. it is not in dispute that the Veteran was covered by a non-VA health plan, which paid part of the costs of the emergency treatment he received). See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's notice or development actions in this case is harmless error.

Further, the Veteran has been thoroughly informed as to the underlying basis for denial of the claim up to this point, through issuance of the initial September 2007 decision and a December 2011 statement of the case.  Also, in October 2007 and January 2011, he was also provided with notice letters pertaining to the evidence necessary to substantiate his claim and his right to submit additional evidence,  Additionally, he had the opportunity to testify at the November 2013 Board hearing.  Consequently, the Board finds that the case may now be fairly decided on the merits.  

II.  Analysis

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That section provides, in pertinent part, that the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

The Veteran has testified that he received emergency care, including a cholecystectomy, at Powell Valley Healthcare in December 2006, based on the medical advice of his regular doctor, who he has described as a contract physician at VA.  The Veteran has not alleged, however, that the emergency care was actually authorized prior to its receipt or within 72 hours after its receipt by a VAMC official responsible for such authorization (i.e. in this case, an appropriate individual from the VAMC's fee basis division).  Notably, 38 C.F.R. § 17.52 specifically indicates that VA must contract with a non-VA facility, including through use of an "individual authorization" in order for care to preauthorized.  Here, there is no indication or allegation that such "contracting" activity took place either before the Veteran received the treatment in question or within 72 hours after receiving it.  Instead, the evidence only indicates that the Veteran consulted with his physician on the best course of medical action and then proceeded to receive emergency care at Powell Valley Healthcare, a private hospital.  Consequently, the care the Veteran received is not shown to have been pre-authorized within the meaning of the controlling regulations.  38 C.F.R. §§ 17.52, 17.53.  Therefore, the Veteran may recover the expenses associated with such care only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and the accompanying regulations (38 C.F.R. § 17.120 et seq.) or under the provisions of 38 U.S.C.A. § 1725 and the accompanying regulations (38 C.F.R. § 17.1000-1008).  

The criteria for payment or reimbursement under 38 U.S.C.A. § 1728 indicate that: 

(a) The care or services provided must be rendered: (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran if the Veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a Veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment; and 

(b) Emergency treatment not previously authorized must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  Id.  

The evidence indicates that at the time the Veteran received the emergency treatment at Powell Valley Health Care in December 2006, he was service-connected for residuals of a foot injury, rated 10 percent disabling, impairment of the median nerve of the right and left arms, rated 10 percent disabling for each arm, and posttraumatic stress disorder (PTSD), rated 10 percent disabling.  He was also service-connected for knee condition, impaired hearing, hypertensive vascular disease, traumatic arthritis, scars and impairment of the radius, with a noncompensable rating assigned to each of these disabilities.  Thus, his combined disability rating was 40 percent.  A total disability rating, including on the basis of individual unemployability (TDIU), had not been assigned.  Notably, the emergency treatment received by the Veteran in December 2006 related solely to a gastrointestinal disability, which was not service-connected.  There is also no evidence or allegation that this disability was associated with and held to be aggravating any of the Veteran's service-connected disabilities.  Additionally, the Veteran did not have a total disability permanent in nature resulting from a service-connected disability and it is neither shown nor alleged that he was a participant in a vocational rehabilitation program.  Thus, the Veteran does not meet the first criterion for payment or reimbursement under 38 U.S.C.A. § 1728.  Accordingly, because the failure to satisfy any one of these criteria precludes VA from paying or reimbursing these private medical expenses, such payment or reimbursement may not be awarded to the Veteran under the provisions of 38 U.S.C.A. § 1728  and 38 C.F.R. § 17.120.  

As the Veteran does not qualify for payment or reimbursement under 38 U.S.C.A. § 1728, he may recover the expenses associated with the December 2006 treatment from VA only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities.   

In order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

In the instant case, review of the medical evidence and the Veteran's testimony indicates that in December 2006, he began having severe abdominal pain.  As a result, he went to the emergency room at Westpark Hospital in Cody, Wyoming.  After examining the Veteran, the emergency room physician recommended that he have an endoscopy performed and then sent him home.  The Veteran and his wife then arranged to have the endoscopy performed on December 19, 2006 with the procedure simply showing the presence of mild gastritis and a small hiatal hernia.  The Veteran returned home after the endoscopy but had to stay in bed because he was in so much pain.  At that point, his wife called Dr. T, the Veteran's regular physician who was working at that time as a contract physician for VA in Powell, Wyoming.  Based on Dr. T's instructions, the Veteran's wife and parents took him back to Westpark Hospital where he received an ultrasound, which showed a problem with the gall bladder requiring surgery.  However, because there was no surgeon at Westpark Hospital to perform the surgery, the Veteran had to either go to Billings, Montana, approximately 118 miles away, or to go to Powell, approximately 30 miles away, in order to receive it.  Because Powell was much closer, the Veteran, accompanied by his wife, was able to get his parents to drive him there for the surgery, which was performed on December 20, 2006 at Powell Valley Healthcare.  The Veteran remained at this hospital until December 22, 2006, at which point he was discharged.  The instant claim is limited to payment or reimbursement of the expenses occurred at Powell Valley Health care from December 20, 2006 to December 22, 2006.  

It is evident from the evidentiary review that the Veteran received emergency treatment at Powell Valley Healthcare and that a VA facility was not available to provide the treatment.  However, as affirmatively reported by the Veteran at the November 2013 hearing, he did have separate health insurance (either "Postmasters of Blue Cross Blue Shield"), which paid all but approximately $4000 of the cost of this emergency treatment.  Consequently, under 38 U.S.C.A. § 1725 and the accompanying regulations, he is ineligible for payment or reimbursement from VA any of the cost of the treatment received at Powell Valley Healthcare.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002(f).   

The Board sympathizes with the Veteran having to incur significant out of pocket expenses in conjunction with the emergency care he received at Powell Valley Healthcare, a non-VA medical facility.  However, it is bound by the controlling statutory and regulatory provisions.  Because the care the Veteran received was not pre-authorized; because he was not treated for a service-connected disability or  a disability associated with and held to be aggravating a service connected disability; because he did not have a total disability permanent in nature resulting from a service connected disability; because he was not participating in a vocational rehabilitation program; and because his non-VA health plan did pay for a portion of the emergency care received, his claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









ORDER


Entitlement to payment or reimbursement for medical expenses incurred at Powell Valley Healthcare in Powell, Wyoming from December 20th to December 22nd, 2006 is denied.    



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


